Case 18-02358          Doc 60        Filed 12/08/18 Entered 12/08/18 23:29:45        Desc Imaged
                                     Certificate of Notice Page 1 of 5

                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

   In re:                                           §      Case No. 18-02358
                                                    §
   SUSAN RAMOS HERNANDEZ                            §
                                                    §
                                                    §
                                   Debtor(s)        §

                            127,&(2)75867((¶6),1$/5(3257$1'
                               APPLICATION FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David P.
  Leibowitz, trustee of the above styled estate, has filed a Final Report and the trustee and the
  WUXVWHH¶VSURIHVVLRQDOVKDYHILOHGILQDl fee applications, which are summarized in the attached
  6XPPDU\RI7UXVWHH¶V)LQDO5HSRUWDQG$SSOLFDWLRQVIRU&RPSHQVDWLRQ

          The complete Final Report and all applications for compensation are available for
  inspection at the Office of the Clerk, at the following address:

            219 South Dearborn Street, Chicago, IL 60604

          Any person wishing to object to any fee application that has not already been approved or
  to the Final report, must file a written objection within 21 days from the mailing of this notice,
  serve a copy of the objections upon the trustee, any party whose application is being challenged
  and the United States Trustee. A hearing on the fee applications and any objection to the Final
  Report will be held at 10:30 a.m. on 01/09/2019, in Courtroom 744, United States Courthouse,
  219 South Dearborn Street, Chicago, IL 60604. If no objections are filed, upon entry of an order
  on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
  order of the Court.

  Date Mailed:       12/03/2018                         By: /s/ David P. Leibowitz
                                                            Trustee

  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  UST Form 101-7-NFR (10/1/2010)
Case 18-02358               Doc 60          Filed 12/08/18 Entered 12/08/18 23:29:45                                         Desc Imaged
                                            Certificate of Notice Page 2 of 5
                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

   In re:                                                                 §           Case No. 18-02358
                                                                          §
   SUSAN RAMOS HERNANDEZ                                                  §
                                                                          §
                                                                          §
                                       Debtor(s)                          §

                                    6800$5<2)75867((¶6),1$/5(3257
                                    AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                       $2,888.07
             and approved disbursements of                                                                                                $3.90
             leaving a balance on hand of1:                                                                                           $2,884.17


             Claims of secured creditors will be paid as follows:

  Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
  No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                       Claim                    Date
               2 Regional                                  $15,944.50                        $0.00                    $0.00                       $0.00
                 Acceptance
                 Corporation


                                                      Total to be paid to secured creditors:                                              $0.00
                                                                        Remaining balance:                                            $2,884.17

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                    Requested             Payments to                   Payment
                                                                                                                Date
  David P. Leibowitz, Trustee Fees                                                       $389.08                      $0.00                $389.08
  David P. Leibowitz, Trustee Expenses                                                     $13.36                     $0.00                  $13.36


                           Total to be paid for chapter 7 administrative expenses:                                                      $402.44
                                                              Remaining balance:                                                      $2,481.73



  1
    The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
  distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
  compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
  UST Form 101-7-NFR (10/1/2010)
Case 18-02358          Doc 60      Filed 12/08/18 Entered 12/08/18 23:29:45          Desc Imaged
                                   Certificate of Notice Page 3 of 5
         Applications for prior chapter fees and administrative expenses have been filed as
  follows: NONE



                   Total to be paid to prior chapter administrative expenses:                  $0.00
                                                         Remaining balance:                $2,481.73

         In addition to the expenses of administration listed above as may be allowed by the
  Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
  (unsecured) creditors.

           Allowed priority claims are: NONE



                                          Total to be paid to priority claims:                 $0.00
                                                         Remaining balance:                $2,481.73

          The actual distribution to wage claimants included above, if any, will be the proposed
  payment less applicable withholding taxes (which will be remitted to the appropriate taxing
  authorities).

          Timely claims of general (unsecured) creditors totaling $1,132.82 have been allowed and
  will be paid pro rata only after all allowed administrative and priority claims have been paid in
  full. The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus
  interest (if applicable).

           Timely allowed general (unsecured) claims are as follows:

  Claim         Claimant                                 Allowed Amt.         Interim       Proposed
  No.                                                         of Claim     Payments to       Amount
                                                                                 Date
             1 Cavalry SPV I, LLC                             $1,132.82          $0.00      $1,132.82


                         Total to be paid to timely general unsecured claims:              $1,132.82
                                                         Remaining balance:                $1,348.91

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
  and will be paid pro rata only after all allowed administrative, priority and timely filed general
  (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
  percent, plus interest (if applicable).

           Tardily filed general (unsecured) claims are as follows: NONE



                   Total to be paid to tardily filed general unsecured claims:                  $0.00
  UST Form 101-7-NFR (10/1/2010)
Case 18-02358          Doc 60      Filed 12/08/18 Entered 12/08/18 23:29:45                Desc Imaged
                                   Certificate of Notice Page 4 of 5
                                                          Remaining balance:                      $1,348.91

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
  ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
  only after all allowed administrative, priority and general (unsecured) claims have been paid in
  full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
  interest (if applicable).

         Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
  ordered subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                          $0.00
                                                          Remaining balance:                      $1,348.91

          To the extent funds remain after payment in full of all allowed claims, interest will be
  paid at the legal rate of 1.80 percent pursuant to 11 U.S.C. § 726(a)(5). Funds available for
  interest are $17.15. The amounts proposed for payment to each claimant, listed above, shall be
  increased to include the applicable interest.

         The amount of surplus returned to the debtor(s) after payment of all claims and interest is
  $1,331.76.


                                            Prepared By: /s/ David P. Leibowitz
                                                         Trustee
  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
          Case 18-02358            Doc 60       Filed 12/08/18 Entered 12/08/18 23:29:45                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-02358-TAB
SUSAN RAMOS HERNANDEZ                                                                                      Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: froman                       Page 1 of 1                          Date Rcvd: Dec 06, 2018
                                      Form ID: pdf006                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
db            #+SUSAN RAMOS HERNANDEZ,   17537 GREEN BAY AVENUE,   LANSING, IL 60438-1913

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26753678       +E-mail/Text: bankruptcy@cavps.com Dec 07 2018 03:02:39     Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,   Valhalla, NY 10595-2321
26968159        E-mail/PDF: resurgentbknotifications@resurgent.com Dec 07 2018 03:07:39
                 LVNV Funding, LLC its successors and assigns as,   assignee of GE Money Bank,
                 Resurgent Capital Services,   PO Box 10587,   Greenville, SC 29603-0587
26830268        E-mail/PDF: RACBANKRUPTCY@BBANDT.COM Dec 07 2018 03:09:24     Regional Acceptance Corporation,
                 PO Box 1847,   Wilson, NC 27894-1847
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2018 at the address(es) listed below:
              David P Leibowitz, ESQ   dleibowitz@lakelaw.com,
               il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com
              John A Haderlein   on behalf of Debtor 1 SUSAN RAMOS HERNANDEZ schmada@yahoo.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Timothy R Yueill   on behalf of Creditor   PENNYMAC LOAN SERVICES, LLC timothyy@nevellaw.com
              Zhiqi Wu    on behalf of Creditor   JPMorgan Chase Bank, National Association
               bankruptcy@hsbattys.com, bk4hsbm@gmail.com
                                                                                            TOTAL: 5
